DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed 02/06/2016, and claims benefit under 35 U.S.C. 119(e) to provisional applications No. 62/247,415 and 62/113,141, filed 10/28/2015 and 02/06/2015 respectively.

Status of the Claims
Claims 1-34 are pending; claims 31-34 are withdrawn; claims 35-122 are canceled. No claims are amended. Claims 1-30 are examined below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 03/14/2022 has been considered, initialed and is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As presently recited, claims 1 and 30 describe the secondary antibody specific for the bridging antigen in terms of its binding function, namely in terms of its binding recited as dissociation constant (see claim 1, as previously amended recites at most 10 nM, and claim 30 reciting at most 1 nM). The recited language places limitation on the antibody in terms of its function (places limit such that only antibodies exhibiting the recited function, namely binding in terms of dissociation constant, are encompassed by the claim); the claim language encompasses a broad and structurally variable genus of secondary antibody because the claims lack any structure specific to the antibody itself, such that would provide a structure-function correlation. There is no recited structure specific to antibody such to sufficiently allow one to readily visualize what species of antibodies are and are not encompassed by this language (namely, such to allow one to visualize what structure/structural features are necessary to the antibody species encompassed by the recited language). Binding function, in terms of the dissociation constant, is characteristic that is affected by both the antibody structure and by the antigen structure to which it binds. Although the claims as previously amended recite “wherein the detectable secondary antibody is a rabbit monoclonal antibody” this limitation provides no structural information specific to the antibodies claimed and their recited binding function in terms of the claimed dissociation constant. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated: “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  
Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
In Regents of the University of California v. Eli Lilly & Co. the court stated: “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or sub combinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
It is known in the art that different antibodies exhibit different binding; specifically, dissociation constant depends on the antibody and the antigen to which it binds. See for example Stubenrauch et al., at the abstract, describe different measured dissociation constants for specific antibody examples. See Stubenrauch et al., (Characterization of murine anti-human Fab antibodies for use in an immunoassay for generic quantification of human Fab fragments in non-human serum samples including cynomolgus monkey samples, Journal of Pharmaceutical and Biomedical Analysis, 72, (2013), p. 208-215), at page 212, Table 1, the reference demonstrates two specific and distinct antibodies and shows that each exhibit different binding from one another and further each independently dependent on different species of their target (see binding against the Fab fragment of human IgG in different species); a single antibody is not going to exhibit the same binding strength with every target to which it binds, and further different antibodies will likely exhibit differences in binding when binding against the same target (as is the case for each antibody 1.7.10 and 1.19.31 of the cited art).
Applicant does provide some specific species examples and their corresponding dissociation constants at Table 1 of pages 67-68 of the originally filed specification. However, there is unpredictability regarding what species, other than those specifically indicated as having dissociation constants within the claimed ranges, would be encompassed by the claimed genus. Even if given a specific/particular antibody OR antigen, there would still be expected great unpredictability in terms of the recited function, since it is known that a single antibody (i.e., a particular antibody species) binding different antigen would exhibit variation in dissociation constants (Stubenrauch). One of ordinary skill cannot readily visualize, from the few disclosed species as provided in Applicant’s originally filed specification, what other species would also be encompassed by the claim as presently recited and exhibit the recited binding. As such, the species disclosed fail to represent a sufficient number of species such that would correlate structure with the desired function (binding characteristic).
There is no correlation that can be made between structure of these species of antibody disclosed in the specification (of antibody and/or target bridging antigen) and binding that would allow one to readily predict which species would exhibit the required dissociation constant and be encompassed by the claims, the amount of possibilities is too large and broad. Also, as previously amended claims 2-11 further depend from claim 1; although the claim limitations of these dependent claims further limit the antigen alone to which the antibody binds, none of these claims provide any additional structure regarding the secondary antibody itself and none of these limitations provide any particular species of bridging antigen in terms of structure or sequence. Therefore, these dependent claims also further fail to provide any correlation between the structure of the secondary antibody and the function as claimed, namely its ability to bind/its specificity for the bridging antigen, such that would allow the ordinarily skilled artisan to readily visualize what antibody species would be encompass by the extremely large genus, the genus having such substantial variability.
As a result, there is insufficient written description regarding secondary antibody described in terms of dissociation constant. It is suggested Applicant amend the claims to omit the functional limitation (the limitation that limits the antibody in terms of dissociation constant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 18 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al., US PG Pub No. 2010/0285490A1 in view of Hoffman et al., WO2014/006123A1; alternatively, claims 1, 3, 4, 7, 18 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view of Hoffman et al. and MDDI Online, Monoclonal antibodies, (2013) web: https://www.mddionline.com/news/rabbit-monoclonal-antibody-new-diagnostics-technology [Accessed 09/08/2021] (16 pages).
Dees et al. teaches a primary antibody coupled to a bridging antigen and a detectable secondary antibody, wherein the detectable secondary antibody is specific for the bridging antigen, see e.g. Figure 6 and para [0035] and [0127]. See para [0127] Dees teach any binding molecule can be used as tag (essentially any molecule to which a binding molecule can be bound). As an example, Dees teach antibody that binds to a tag that is biotin (see above citations), however Dees does not limit their invention to this bridging antigen species. Dees further teach antibodies can be from any animal species, including for example rabbit as presently claimed, and does teach antibodies can be monoclonal antibodies (see paras [0161], [0228]).
As indicated above Dees does teach a secondary antibody specific for the bridging antigen. However, Dees is silent as to whether the dissociation constant of the detectable secondary antibody for the bridging antigen is at most 10 nM.
Hoffman et al. teach anti-biotin antibodies (see abstract), in particular regarding such antibodies and their binding to biotin (their antigen) see at page 6, lines 14-22, Hoffman teach antibody capable of binding biotin with sufficient affinity such that the antibody is useful as a diagnostic and/or therapeutic agent, see an example of anti-biotin antibody that binds to biotin, the antibody having a dissociation constant of for example 10 nM or less (see that the antibody can be less than or equal to 10nM).
Further, although Dees teach their invention encompasses antibodies that are monoclonal, and that antibodies can be of any species indicated, including rabbit, see also MDDI Online also teach a new technology for generating rabbit monoclonal antibodies, teaching the advantages of these antibodies (rabbit monoclonal antibodies) are higher affinity, improved specificity, and recognition of antigens and epitopes that are nonimmunogenic to rodents (page 3). See further page 4, regarding the rabbit immune system, MDDI teach (page 4) that the different in the presentation of nonpeptidic epitopes between rabbit and mouse may explain why rabbits make better antibodies to some antigens like lipids or glycolipids as compared generally to mice. See also page 6, MDDI teach rabbit antibodies having greater stability and longer shelf life due their structure (extra disulfide bonds). See MDDI at page 6 (last paragraph) teach rabbit monoclonal antibodies combine the best properties of monoclonal antibodies with the most desirable attributes of rabbit polyclonal antibodies. These antibodies are considered highly sensitive and specific (see end of page 7), and further are considered to exhibit novel epitope recognition (see page 8, last paragraph). At page 9, para 2, MDDI teach rabbits develop antibodies to small molecules more easily than in mice.
It would have been prima facie obvious to one having ordinary skill in the art before the claimed invention was effectively filed to have optimized the secondary antibody species such to have relied on a species having sufficient affinity for the target to make the antibody useful, namely to have arrived at a species with dissociation constant of at most 10 nM as claimed, out of routine optimization. For example, Dees disclose as one example, a tag that is biotin, the reference teaching antibody that is specific for this tag. Hoffman disclose anti-biotin antibody that binds to biotin with sufficient binding to be useful, Hoffman indicating less than or equal to 10 nM (i.e., at most 10 nM) as an example of binding of sufficient affinity for such an antibody. Considering Dees is silent as to the affinity specific to their antibody, it would have been obvious to have optimized conditions within known/desirable affinities for such exemplary species as in Dees (i.e., it would have been obvious to have optimized a secondary antibody to bind to its target with high affinity). One of ordinary skill would have a reasonable expectation of success given that Dees is silent as to the desired strength of binding associated with their antibody for the tag.
Although Dees does teach antibodies can be from any species including rabbit and teaches, and further encompasses antibodies that are monoclonal antibodies, it also would have been further obvious to have relied on secondary antibody reagent that is a rabbit monoclonal antibody as in MDDI because of the many advantages (desirable attributes) of these antibodies, including their high affinity, increased sensitivity and specificity afforded by them, greater stability and shelf life and further because of they can be made for small molecule target analytes. One having ordinary skill would have a reasonable expectation of success because Dees teach their antibodies can be of any species including rabbit. 
Regarding claims 3, 4 and 7, see Dees also teach the bridging antigen can be streptavidin, thereby addressing a plurality of antigenic determinants (since there are four binding sites to a streptavidin molecule).
Regarding claim 18, Dees teach a primary antibody (the antibody coupled to the bridging antigen) specific for a cellular marker
Regarding claim 21, 22 and 23, see cited above, Dees teach detectable secondary antibody (comprising a detectable label, para [0209], e.g., fluorescent, quantum dot, enzyme, etc.).
Regarding claims 24 and 25, Dees teach at para [0212], enzyme e.g., horseradish peroxidase, alkaline, phosphatase, etc.
Regarding claims 26 and 27, see Dees teach bridging antigen which can comprise a detectable label, fluorescein (para [0127]), thereby also addressing bridging antigen is a fluorophore.
Regarding claim 28 and 29, Dees secondary antibody comprises a detectable label (as cited above).
Regarding claim 30, Hoffman et al. further disclose antibody for biotin having dissociation constant of at most 1 nM (see page 6, lines 14-22, less than or equal to 1nM). As indicated in the analyses above (regarding claim 1), it would have been obvious to have arrived at the claimed range of at most 1nM, out of routine optimization in an effort to uncover the optimal secondary antibody binding reagent affinity for the bridging antigen/tag, namely to have selected an antibody having affinity sufficient to be useful (see above, as the same reasoning applies presently). One of ordinary skill would have a reasonable expectation of success optimizing conditions to select a second antibody with sufficient affinity considering Dees is silent as to a particular antibody affinity/dissociation constant.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view of Hoffman et al., as applied to claim 1 above, and further in view of Baylink US Patent No. 5,753,450 and Tanenbaum et al., A protein-Tagging System for Signal Amplication in Gene Expression and Fluorescence Imaging, Cell, 159, (2014), p. 635-646 (IDS entered 06/01/2018).
Dees and Hoffman et al. teach an immunoreagent substantially as claimed (see above), further Dees et al. also teach a tag (to which the labeled antibody binds) can be an antigen or antibody (see para [0127]). Dees teach the tag can essentially be any molecule (not limited) that can be bound by a binding molecule. 
However, Dees fails to specifically teach a bridging antigen that is a peptide (claim 2); fails to teach wherein a plurality of antigenic determinants that are the same are a linear repeating structure (claim 5, which depends from 3 and 4); and fails to teach wherein the linear repeating structure is a linear repeating peptide structure (claim 6).
Baylink is just one example of known produced antibody-antigen binding partners, see at col. 1, lines 7-12, Baylink teach peptides and antibodies specific to said peptides. See at col. 6, lines 57-60, Baylink teach for example polymers of the peptides of their invention, wherein a peptide is linked to itself to form a homopolymer, producing a plurality of repeating epitopic units. 
Tanenbaum et al. teach, with regard to peptide tags comprising repeating sequences, that such tags are capable of recruiting multiple detectably labeled antibodies (see abstract and Figure 1). 
It would have been an obvious to have modified the immunoreagent of Dees et al. and Hoffman et al., by applying the homopolymer of Baylink et al., as an obvious matter of applying a known peptide for its known use and further in order to increase the number of labeled secondary antibodies that are able to bind and detect target. Dees teach the base composition, comprising antibody coupled to an antigen, and a labeled antibody that binds said antigen (the bridging antigen), Dees teaching said antigen as able to be essentially any suitable molecule to which a binding molecule can bind. Baylink teach a specific example of a homopolymer comprises a peptide sequence in repetition, and antibody which binds said sequence. One of ordinary skill could have applied the peptide and antibody of Baylink to the base invention as taught by the art, resulting in the peptide of Baylink coupled at the antibody that binds target and the antibody which binds the repeating epitope as the labeled antibody specific for the antigen, and the results would have been predictable, namely it would be predictable that the species antigen and antibody of Baylink would bind. One would be motivated to use the homopolymer (repeating unit) because this would allow binding of several of the detectably labeled secondary antibody, thereby increasing detection. Furthermore, one of ordinary skill would have a reasonable expectation of success because Dees teach any molecule as being suitable, so long as it can be bound to a binding molecule (teaches antigen species as the coupled reagent). 
Also upon such a modification as indicated above, namely to use a homopolymer as in Baylink as the tag to which multiple secondary antibodies would bind (Baylink and Tanenbaum), it would have been obvious to have also selected an antibody that binds said homopolymer with sufficient affinity to be useful (similar as in Hoffman). Put another way, it would have been obvious to the ordinarily skilled artisan to have selected a high affinity antibody with a dissociation constant of at most of 10 nM as presently claimed, out of routine optimization of experimental conditions in an effort to find an antibody that binds with sufficient affinity to be useful. The ordinarily skilled artisan would have a reasonable expectation of success considering stronger binding would improve the formation of complex ensuring the detectably labeled antibody binds.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view of Hoffman et al., as applied to claim 3 above, and further in view of Simonson et al., US PG Pub No. 2003/0143636A1; or in the alternative, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view of Hoffman et al. and MDDI as applied to claim 3 above, and further in view of Simonson et al.
Dees teach an immunoreagent composition substantially as claimed (see previously cited above); however, Dees fails to teach wherein the bridging antigen comprises a branched structure.
Simonson et al. also teach regarding antigen-antibody binding technique, that using a preparation of dendrimer or polymer tree, having protein or reactive peptides bound to the branches, is responsible for increasing accessibility and enhancing capture (i.e., enhancing binding). 
It would have been obvious to apply this same technique of Simonson to the immunoreagent as taught by Dees and Hoffman et al., modifying with dendrimer or polymer tree structures displaying antigen, for example the bridging antigen, in order to increase accessibility in terms of the binding of the labeled secondary antibody to the bridging antigen, and in order to enhance binding (more antigen available/presented for binding). Specifically, the modification would be an obvious matter of applying a known technique to improve similar invention, since the base invention of Dees similarly takes advantage of binding between antigen (the bridging antigen) and an antibody binding partner. Simonson teach the use of the dendrimer or polymer tree structures (branched structures) improve assay in terms of accessibility and binding. One of ordinary skill in the art could have applied Simonson’s technique to Dees invention and predictably improved the accessibility and binding in a similar manner.

Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al., as applied to claim 1 previously above, and further in view of Baylink, Tanenbaum et al. and Liik et al., US PG Pub. 2008/0306001A1; or in the alternative, Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. and MDDI, as applied to claim 1 previously above, and further in view of Baylink, Tanenbaum et al. and Liik et al..
Dees and the cited art teach an immunoreagent composition substantially as claimed (see previously cited above); however, Dees fails to teach wherein the bridging antigen is a peptide, specifically a peptide comprising a non-natural residue (claim 9); wherein the residue is a non-natural stereoisomer (claim 10).
Baylink and Tanenbaum are as cited previously in detail above.
Liik et al. teach that incorporation of non-natural amino acids into peptides, specifically teaching that D-amino acid containing peptides exhibit increased stability in vivo and in vitro compared to L-amino acid containing forms (see para [0060]). 
It would have been obvious to have modified Dees in order to provide a bridging antigen that is a peptide such as the peptide of Baylink for the reasons as indicated previously above (Baylink and Tanenbaum). 
It would have been further obvious to have modified the peptide of the immunoreagent as taught by Dees, Hoffman, Baylink and Tanenbaum, such to incorporate a D-amino (stereoisomer, claim 10) acid residue in order to increase peptide stability for use in in vitro assay (for detection of target analyte as in Dees). One of ordinary skill would have a reasonable expectation of success modifying to use a peptide comprising an incorporated D- amino acid (and an antibody that binds thereto) because the bridging antigen would still be a molecule to which a binding molecule can bind. 
Also, for the same reasons as indicated previously above, it would have been obvious to have also selected an antibody that binds the antigen with sufficient affinity to be useful (Hoffman). Put another way, it would have been obvious to have selected a high affinity antibody with a dissociation constant of at most of 10 nM as presently claimed, out of routine optimization of experimental conditions in an effort to find an antibody that binds with sufficient affinity to be useful. The ordinarily skilled artisan would have a reasonable expectation of success considering stronger binding would improve the formation of complex ensuring the detectably labeled antibody binds.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. as applied to claim 9 previously above, and further in view of Baylink, Tanenbaum et al. and Stahl et al., US PG Pub No. 2007/0087404A1; alternatively, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. and MDDI as applied to claim 9 previously above, and further in view of Baylink, Tanenbaum et al. and Stahl et al.
Dees and the cited prior art teach an immunoreagent composition substantially as claimed (see previously cited above); however, Dees fails to teach wherein the bridging antigen is a peptide, specifically a peptide comprising a non-natural residue (claim 9); wherein the residue is a non-natural stereoisomer (claim 10).
Baylink and Tanenbaum are as cited previously in detail above.
Sharma teach β-peptides (peptides comprising β-amino acid residues) are advantageous compared to naturally occurring peptides because of their stability, making them suitable for molecular design (para [0055]). 
It would have been obvious to have modified Dees and Hoffman in order to provide a bridging antigen that is a peptide such as the peptide of Baylink for the reasons as indicated previously above (Baylink and Tanenbaum). 
It would have been further obvious to have modified the peptides of the immunoreagent as taught by Dees, Hoffman, Baylink and Tanenbaum, such to instead use β-peptides (peptides comprising β residues) because β peptides provide the added advantage of increased peptide stability. One of ordinary skill would have a reasonable expectation of success modifying to use a peptide comprising incorporated β- amino acid residues (and an antibody that binds thereto) because the bridging antigen would still be a molecule to which a binding molecule can bind.
Also, for the same reasons as indicated previously above, it would have been obvious to have also selected an antibody that binds the antigen with sufficient affinity to be useful (as in Hoffman). Put another way, it would have been obvious to have selected a high affinity antibody with a dissociation constant of at most of 10 nM as presently claimed, out of routine optimization of experimental conditions in an effort to find an antibody that binds with sufficient affinity to be useful. The ordinarily skilled artisan would have a reasonable expectation of success considering stronger binding would improve the formation of complex ensuring the detectably labeled antibody binds.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view of Hoffman et al., as applied to claim 1 previously above, and further in view of Baylink, Tanenbaum et al. and Leung et al., US PG Pub No. 2002/0193572A1; alternatively, claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view of Hoffman et al. and MDDI, as applied to claim 1 previously above, and further in view of Baylink, Tanenbaum et al. and Leung et al.
Dees and the cited prior art teach an immunoreagent composition substantially as claimed (see previously cited above); however, the cited prior art fails to teach coupling through a coupling through a conjugation moiety by chemical coupling reaction (claim 12); wherein the conjugation moiety is a high-efficiency conjugation moiety (claim 13); a Schiff base (claim 14); such as a hydrazine or oxime (claim 15); also fails to teach formed by click reaction (claim 16) and is a cleavable moiety (claim 17).
Baylink and Tanenbaum et al. are as cited previously above. 
Leung et al. teach linking peptides to antibodies via hydrazone linkage (see e.g., paras [0036] and [0037]). 
It would have been obvious to have modified Dees and Hoffman et al. in order to provide a bridging antigen that is a peptide such as the peptide of Baylink for the reasons as indicated previously above (Baylink and Tanenbaum). 
It would have been further obvious to have coupled the peptide bridging antigen to the antibody via hydrazine linkage as taught by Leung et al. as an obvious matter of using a known technique for its known purpose, since Leung specifically exemplify the ability to link peptide to antibody via hydrazone linkage (thereby also addressing a conjugation moiety that is a high-efficiency conjugation moiety at presently claimed, claims 12-15). One of ordinary skill would have a reasonable expectation of success, since the combination of Dees with Baylink and Tanenbaum describes an immunoreagent comprising a peptide coupled antibody.
Regarding the limitations that describe how the conjugation/coupling is formed, i.e., chemical coupling reaction (claim 12), by click reaction (claim 16); such limitations are directed to a process why which the product is formed, and fail to limit the structure of the invention itself. It is noted that the present invention is directed to a product, namely a composition and not a method of forming the composition. In the present case, the product as taught by the combination of the cited art, appears to be the same as that presently recited. See also MPEP 2113.
Regarding the limitation of claim 17, that the conjugation moiety (the hydrazone) is a cleavable linkage, Applicant’s originally filed specification describes the conjugation moiety at para [0023], indicating hydrazone or oxime, and further indicating comprises a cleavable linker. As indicated (see above citation) the combination of the prior art addresses Applicant’s disclosed species of hydrazone linkage and as such is considered to address the claims, including the claimed properties as recited. See MPEP V., a composition and its properties are inseparable. 
Also, for the same reasons as indicated previously above, it would have been obvious to have also selected an antibody that binds the antigen with sufficient affinity to be useful (Hoffman). Put another way, it would have been obvious to have selected a high affinity antibody with a dissociation constant of at most of 10 nM as presently claimed, out of routine optimization of experimental conditions in an effort to find an antibody that binds with sufficient affinity to be useful (see discussed previously above). The ordinarily skilled artisan would have a reasonable expectation of success considering stronger binding would improve the formation of complex ensuring the detectably labeled antibody binds.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. as applies to claim 18 previously above, and further in view of Brenner et al., US Patent No. 5,747,036; alternatively, claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. and MDDI, as applies to claim 18 previously above, and further in view of Brenner et al.
Dees and the cited prior art teach an immunoreagent composition substantially as claimed (see previously cited above); however, Dees fails to teach the cellular marker CD8 (Applicant’s elected species).
Brenner et al. teach (see abstract) antibodies for detection of CD8+ T lymphocytes in order to detect a subset of patients with autoimmune disease, specifically teaching CD8+ T lymphocyte as an indicator of an individual afflicted with an autoimmune disease, especially rheumatoid arthritis (see abstract). See col. 15, line 25, Brenner teach anti-CD8 monoclonal antibody. 
It would have been further obvious to have modified the immunoreagent composition as taught by Dees, so that the immunoreagent could be used to detect anti-CD8 (namely to modify in order to use an anti-CD8 antibody) as taught by Brenner in order to provide a composition capable of detecting those with autoimmune disease, such as rheumatoid arthritis. One of ordinary skill would have a reasonably expectation of success since anti-CD8 antibodies were already known to those of skill in the art (Brenner).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. as applied to claim 1 previously above, and further in view of Svenson et al., US PG Pub No. 2009/0035216A1; alternatively, claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dees et al. in view Hoffman et al. and MDDI, as applied to claim 1 previously above, and further in view of Svenson et al.
Dees the cited prior art teach an immunoreagent composition substantially as claimed (see previously cited above); however, Dees fails to teach the primary antibody specific for an immunoglobulin for a different species (claim 20).
Svenson et al. teach a detecting an antibody target analyte using an antibody of a different species, see e.g., para [0012], detection of circulating levels of anti-TNF biopharmaceutical using rabbit or goat anti-human IgG Fc antibody.
It would have been obvious to have modified the invention of Dees such to establish a composition that targets an analyte that is an antibody, specifically to employ a primary antibody specific for an antibody of a different species (human) in order to detect for example, circulating anti-TNF drug levels (i.e., so that the composition is useable to assess ones neutralizing antibodies). One of ordinary skill in the art would expect success providing a primary antibody specific for an antibody of another species as such reagents were previously recognized in the art, and further because their intended use, for detecting different species immunoglobulin analyte, was also known/performed previously by those of skill the art (for example, as shown by Svenson).

Claims 1, 2, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. US PG Pub No. 2012/0258881 (IDS entered 06/01/2018); or alternatively, claims 1, 2, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of MDDI.
Schwartz et al. teach an immunoreagent composition as claimed because Schwartz teach antibody modified to include a hapten (small molecule or peptide, considered to address a bridging antigen, and further instant claim 2, a peptide) (para [0162]); Schwartz teaching the bridging antigen component of the immunoreagent composition to facilitate subsequent binding of a molecule probe, e.g., an anti-peptide tag antibody (see also indicating bound signal generating moiety, thereby also addressing present claim 21), thereby addressing a detectable secondary antibody specific for the bridging antigen. Schwartz also does teach antibodies derived from rabbit and antibodies can be monoclonal antibodies (see e.g., para [0162]).
Schwartz does teach secondary antibody specific for the bridging antigen, and does teach “specific binding” as meaning having affinity as measured by dissociation constant. See at para [0158], Schwartz teach specific binding as meaning having high affinity, for example less than 10-4 M to 10-15 M, see specifically Schwartz teach 10 nM (at less than 10-8 M). Considering Schwartz does teach antibody as secondary antibody which is specific for a bridging antigen (has specific binding for the small molecule or peptide), it would have been obvious to have selected an antibody having high affinity, namely to have selected an antibody having dissociation constants consistent with those disclosed by Schwartz as suitable, including having affinity with a dissociation constant of up to 10nm, particularly because the ordinarily skilled artisan would appreciate that it is desirable to have the antibody strongly bind (since complex is the goal). It would have been within the skill level of the ordinary artisan to have optimized conditions such to select an antibody with sufficient binding out of routine experimentation. One of ordinary skill would have a reasonable expectation of success since Schwartz disclose 10 nM as describing what is meant by specific binding (those that bind specifically having this affinity described in terms of dissociation constant).
Regarding the alternative grounds of rejection, although Schwartz does teach antibody that is rabbit and monoclonal, see also MDDI as cited in detail above teaching many advantages of using rabbit monoclonal antibody as antibody binding reagent.  It would have been further obvious to have modified Schwartz to specifically rely on the rabbit monoclonal antibody as the secondary antibody for the same reasons as discussed previously above. 
Regarding claim 30, further reciting binding of at least 1 nM, see para [0158] Schwartz does also describe specific binding as having a dissociation constant up to 1nM as claimed. See the analyses above as the same reasoning applies, it would have been obvious to have selected an antibody having the claimed dissociation constant out of routine optimization, in order to uncover optimal reagent for binding (antibody with sufficient/optimal binding strength). See also the rejection set forth above, under 35 U.S.C. 112(a), written description.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive for the following reasons.
	Regarding the rejection of claims under 35 U.S.C. 112(a), written description, Applicant argues the Examiner has failed to properly apply the appropriate legal standard for written description to pending claims (remarks pages 3-4). In particular, Applicant asserts the Examiner has not considered the claimed invention as a whole and in the proper context, that rather the Examiner has applied a rigid interpretation of the requirement that does not reflect the proper application of current case law (remarks page 4).
	Applicant argues that the rabbit monoclonal secondary antibodies were prepared and characterized using well-known and well-established techniques (paras [0106]-[0111]), further that the antibodies used as secondary antibodies in the compositions exemplified in the application were obtained from a commercial vendor (AvantGen, Inc., see para [0183]). Applicant argues that unlike claimed technologies that have been found by the courts to lack sufficient written description, the claimed rabbit monoclonal antibodies of the instant claims, including those with specified dissociation constants, do not represent an unknown and unpredictable area of technology, that rather they reflect a mature, well-understood, and predictable technological field (remarks page 5).
	However, these arguments are not persuasive. The claims are not limited to any particular species of rabbit monoclonal secondary antibody, such as that as relied upon in examples like that para [0183]. The claimed invention is a product invention which requires the recited components, one of those components recited as a detectable secondary antibody that is a rabbit monoclonal antibody described in terms of its function, namely its binding (i.e., specific for bridging antigen with a dissociation constant of at most 10 nM). Regarding claims drawn to antibodies, the Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) requires adequate written description of the antibody itself (Amgen, 872 F.3d at 1378-79). The presently recited functional limitation appears to place limitation on the structure of the antibodies claimed themselves without providing any information specific to said structure. Although the claims presently recite “rabbit monoclonal”, this limitation also imparts no structure specific to the recited binding function (this structural limitation fails to specify any particular structure related to binding affinity such to distinguish antibodies that exhibit the required functional limitation from those that do not). Claiming antibodies with specific properties can result in a claim that does not meet written description even if the [target] protein is disclosed because antibodies with those properties have not been adequately described. Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011). In the instant claims, the antibody is described functionally only in terms of its strength of binding (dissociation constant) without any structure (specific to the antibody or to the antigen which it binds). Abbvie (Abbvie Deutschland GmbH & Co., v. Janssen Biotech, Inc., 759 F.3d 1285 (Fed. Cir. 2014), reciting antibody with a particular binding constant, noted that the antibodies were “defined by their high affinity and neutralizing activity” but the patents did “not disclose structural features common to the members of the claimed genus.” Id. at 1299. Similarly, the present claims define an antibody by its binding affinity (in terms of dissociation constant), however fail to disclose common structural features in the antibodies that will result in such binding as claimed. 
	In response to arguments that the antibodies used as secondary antibodies in the compositions exemplified in the application were obtained from a commercial vendor, this is just one example that falls within the claimed genus; the claims themselves are not limited to any particular single antibody species (such as those that were commercially obtained, as argued).
	Applicant further argues the rejection is improper because the immunoreagent examples disclosed in the specification reflect sufficient representative species encompassing the breadth of the claimed genus, that the disclosure thus demonstrates possession by the inventor at the time of filing (remarks pages 5-6). Applicant specifically argues the specification exemplified seven distinct and dissimilar peptides within the genus of bridging antigen as recited at claim 1 (referencing table 1). Applicant argues these peptides were coupled to exemplary primary antibodies specific for those targets indicated at remarks page 6 (citing Tables 2-11, Figure 3-22 and paragraphs [0190]-[0218]). Applicant argues the modified primary antibodies were in turn stained using secondary antibodies specific for each corresponding bridging antigen with a dissociation constant of at most 10 nM. 
However, none of these examples specifically disclose any particular or specific antibodies (antibody species) with the recited dissociation constant (fails to identify these species). It is not disputed that there are many, many different antibodies that would meet the functional requirements; the issue is that this is an extremely large and variable genus (this is supported by Applicant’s remarks which note the specification exemplified seven distinct and dissimilar peptides within the genus of bridging antigen as recited at claim 1), that this functional limitation attempts to limit the antibodies themselves by what they do rather than what they are (narrows the scope of what is claimed in terms of function rather than structure). 
	Applicant further argues the rejection of claims under 35 U.S.C. 103, at remarks page 7 Applicant argues that although Dees does teach antibody can be a monoclonal antibody, that the reference fails to teach the use of rabbit monoclonal antibodies, or that such antibodies can or should be optimized for high affinity. However, see as discussed previously, Dees is not cited as anticipating the claimed invention, rather for the reasons as discussed previously and above (see the rejection) the claimed invention is considered obvious over the combination of the cited art.
Applicant argues that examiner has failed to provide a motivation as to why one having ordinary skill in the art would have combined the references. 
In response, see the detailed rejection above, it is maintained that it would have been prima facie obvious to have optimized the secondary antibody species such to have relied on antibody exhibiting a dissociation constant of at most 10 nM as claimed, out of routine optimization. See as discussed in the analyses, Dees disclose as one example, a tag that is biotin, and the reference teaches antibody that is specific for this tag. Hoffman disclose anti-biotin antibody that binds to biotin with sufficient binding to be useful, Hoffman indicating less than or equal to 10 nM (i.e., at most 10 nM) as an example of binding of sufficient affinity for such an antibody. Therefore, considering Dees is silent as to the affinity specific to their antibody, it would have been obvious to have optimized conditions within known/desirable affinities for such exemplary species as in Dees (i.e., it would have been obvious to have optimized a secondary antibody to bind to its target with high affinity). 
Additionally, as discussed in the rejection previously and above, although Dees does teach antibodies can be from any species including rabbit and teaches, and further encompasses antibodies that are monoclonal antibodies, it also would have been further obvious to have relied on secondary antibody reagent that is a rabbit monoclonal antibody as in MDDI because of the many advantages (desirable attributes) of these antibodies, including their high affinity, increased sensitivity and specificity afforded by them, greater stability and shelf life and further because of they can be made for small molecule target analytes. 
Applicant (remarks page 7) argues, how would Dees know when "sufficient affinity" had been achieved, since this property of the antibody was not known or understood by Dees to be of any importance? By what further criteria would Dees consider the optimized binding to be "useful", since there was no indication in Dees that the disclosed antibodies lacked utility in any of the disclosed immunoassays? However, these arguments fail to invalidate the motivation as applied based on the cited art; the primary reference does not need to directly teach or explicitly state that binding affinity has importance or that the antibodies of the primary reference lack utility, as suggested by these arguments made by Applicant. The additionally cited references to provide motivation to combine (as discussed above).
Applicant argues the Examiner’s position in the rejection is that the silence of Dees with respect to the desired strength of binding indicates that it would have been obvious to optimize the binding affinity, Applicant argues the opposite of this is true, that the lack of an understanding, or even an awareness, in Dees of the importance of binding affinity indicates that one of ordinary skill in the art, with Dees in hand, would not have looked to Hoffman to improve the affinity of the binding, or for any other reason. However in response to this argument, and further to clarify the position set forth in the rejection, the position in the rejection is that, considering Dees is silent as to the affinity specific to their antibody (teaching only examples which are known to exhibit high affinity (biotin-anti-biotin), affinity which falls within the claimed range), it would have been obvious (based on Dees) to have optimized the conditions within known/desirable affinities for such exemplary species as already taught in Dees (i.e., it would have been obvious to have optimized a secondary antibody to bind to its target with high affinity), because Dees already discloses as one example, a tag that is biotin; specifically, the reference is teaching antibody that is specific for this tag. Hoffman disclose anti-biotin antibody that binds to biotin with sufficient binding to be useful, Hoffman indicating less than or equal to 10 nM (i.e., at most 10 nM) as an example of binding of sufficient affinity for such an antibody. It would have been obvious to have optimized conditions to this affinity (affinity already disclosed by Dees as suitable, see as noted Dees teaching the biotin/anti-biotin exemplary species), namely because in their examples, Dees is showing this as a suitable/desirable affinity. Therefore, although Dees does not state that this affinity is “important”, Dees invention exemplifies affinity within the disclosed range (the reference is exhibiting high affinity binding, i.e., biotin-anti-biotin) and when considering the reference relying on this as a specific example, one having ordinary skill would understand that peptide and antibody exhibiting this exemplary strength of binding is sufficient (e.g., exhibiting binding consistent with biotin-anti-biotin).
Regarding the alternative grounds of rejection, further citing MDDI, Applicant argues similarly as above with Dees and Hoffman, that the Examiner has failed to provide reasons why it would have been obvious to use rabbit monoclonal antibodies in the immunoassay of Dees. In response, the motivation to combine comes from MDDI. Specifically, MDDI provides several advantages, each of which contributes as motivation regarding why one having ordinary skill in the art, with the immunoreagent composition as taught by the combination of Dees and Hoffman, would want to rely on rabbit monoclonal antibodies as the antibodies. Notably this is applied as an alternative because it is also the case that Dees in view of Hoffman addresses monoclonal rabbit antibody also. However, MDDI provides additional motivation to rely on this type of antibody reagent. Applicant argues these advantages/benefits of rabbit monoclonal are not a reason; however, this is not persuasive, as these advantages are considered motivation (are the reasons it would be obvious to rely on rabbit monoclonal). 
Regarding remarks at page 9, Applicant’s remarks that the Examiner has applied impermissible hindsight reasoning are not persuasive; it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, only that which was known to those having ordinary skill in art at the time, is relied upon. In particular, these advantages were known (as is evident from MDDI, published in 2013).
Applicant argues (remarks page 10-11) that Applicant has disclosed unexpectedly improved staining obtained using secondary antibodies having high affinity for a bridging antigen compared to secondary antibodies not having high affinity (referring to figures 2A and 2B, staining of MCF7 cells).
Whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997). The evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a … property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Moreover, it has been long held that “even though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges ‘produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (quoting In re Aller, 220 F.2d 454, 456 (1955), and citing In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990)). 
While Applicant’s data exhibits a difference in staining, Applicant has not demonstrated that the results are unexpected or surprising. Applicant has not provided credible evidence or argument as to why the results may be characterized as unexpected or surprising. For the reasons as indicated in the rejection above, it is maintained that it would have been obvious to have arrived at the claimed immunoreagent composition (and as such, remarks pages 10-11 are not persuasive).
At remarks pages 10-11 Applicant also asserts that prior to the instant application, no one had understood the importance of optimizing the affinities of anti-hapten or anti-peptide secondary antibodies to achieve improved labeling as disclosed presently. However, this argument is also not persuasive, for example high affinity appears generally in the art to be a desirable feature when referring to labeling/antibody binding, see for example MDDI, high affinity (see cited above) is referred to as an advantageous property. Also, Dees demonstrate biotin-anti-biotin binding (a high affinity binding, as evidenced by Hoffman).
At remarks pages 12-15, Applicant also refers to the previous amendments to the claims to recite “a rabbit monoclonal antibody), Applicant argues this amendment overcomes the citation of Dees and Hoffman because Dees does not teach this limitation. However, see this argument addressed previously and above, this argument is not persuasive for the reasons as already discussed (Dees is not relied upon solely as anticipating the claimed invention, rather it is the combination of the cited art which addresses the claims). 
For all of these reasons, Applicant’s arguments are not persuasive and the rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641